Order entered August 1, 2018




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-00163-CV
                                    No. 05-18-00164-CV

                       IN THE INTEREST OF M.A.A., A CHILD

                    On Appeal from the 382nd Judicial District Court
                                Rockwall County, Texas
                      Trial Court Cause Nos. 1-09-843 and 1-15-76

                                         ORDER
      Before the Court is appellants’ July 30, 2018 second motion for extension to file briefs.

We GRANT the motion and ORDER the briefs be filed no later than September 17, 2018.


                                                    /s/   DAVID EVANS
                                                          JUSTICE